Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows:
acid: trifluoroacetic acid, p-toluenesulfonic acid, benzenesulfinic acid, trifluoromethanesulfonic acid, (+)-10-camphorsulfonic acid, (+)-10-camphorsulfonic acid and methanesulfonic acid;
monomethyl auristatin derivative: MMAF, MMAE, and MMAD;
condensing agent: CC, EDCI, DIC, HATU, HBTU, HBPIPU, HBPyU, HCTU, HDMA, TATU, TBTU, TCTU, TCFH, TDBTU, TFFH, BTFFH, PyBOP, PyClOP, PyAOP, PyCIU, DEPBT and EEDQ;
organic base: N,N-diisopropylethylamine, triethylamine, pyridine, dimethylaminopyridine, triethylenediamine, N-methylmorpholine, 1,8- diazabicyclo[5.4.0]-7-undecene, N-methylimidazole, quinuclidine, and trimethylpyridine;
solvent A: DMF, DMA, NMP, methylene chloride, carbon tetrachloride, DMSO, chloroform, tetrahydrofuran, 1,4-dioxane, hexamethylphosphoryl triamide, N,N-dimethylpropyleneurea, ethylene glycol dimethyl ether;
solvent B: DMF, DMA, NMP, methylene chloride, carbon tetrachloride, DMSO, chloroform, tetrahydrofuran, 1,4-dioxane, hexamethylphosphoryl triamide, N,N-dimethylpropyleneurea, ethylene glycol dimethyl ether; and
linker: structures depicted in claim 10.
Applicant is required, in reply to this action, to elect a single species from each category above to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-14.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the species have different chemical structures.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654